             Case 1:21-cv-04099-AT Document 1 Filed 05/07/21 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
DONALD HESS and ELIZABETH PADILLA,                                         Case No: 21-cv-4099
individually and on behalf of all others similarly situated,
                                                                           CLASS ACTION
                                                                           COMPLAINT
                                            Plaintiffs,
                          -against-                                        JURY TRIAL DEMANDED

BED BATH & BEYOND INC.,

                                             Defendant.
-------------------------------------------------------------------------X
        Plaintiffs DONALD HESS and ELIZABETH PADILLA, individually and on behalf of

all others similarly situated, as class representatives, by their attorneys Moser Law Firm, P.C.

allege, upon personal knowledge as to themselves and upon information and belief as to other

matters, as follows:

                                 PRELIMINARY STATEMENT

             1. Plaintiffs   DONALD        HESS       (“Hess”)   and    ELIZABETH        PADILLA

(“Padilla”)(Hess and Padilla collectively “Plaintiffs”), manual workers, bring this action

individually against Defendant BED BATH & BEYOND INC. (“BBB”) in accordance with New

York Labor Law (“NYLL”) for Defendant’s failure to timely pay wages under NYLL §

191(1)(a).

             2. Plaintiffs also bring this action on behalf of all similarly situated manual workers

who furnished labor to Defendant BBB who were not timely paid wages under NYLL §

191(1)(a).

                                  JURISDICTION AND VENUE

             3. This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 (d)(2)(a).



                                                  1
                                                                                            7074733.1
             Case 1:21-cv-04099-AT Document 1 Filed 05/07/21 Page 2 of 13




             4. Venue is proper in the Southern District of New York pursuant to 28 U.S.C. §

1391(b)(1) as Defendant BBB resides in the State of New York and in the Southern District and

pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving

rise to the claims occurred in this District.

                                           THE PARTIES

Plaintiffs

             5.   Plaintiff Hess is an individual who resides in the State of Texas.

             6. Plaintiff Padilla is an individual who resides in the State of New York.

Defendants

             7. Defendant BBB is a domestic company incorporated in New York with a

principal place of business in Union, New Jersey.

             8. Defendant BBB owns a chain of domestic merchandise retail stores.

                                     STATEMENT OF FACTS

             9. During the period of 2015-2019 Plaintiff Hess was employed by Defendant BBB

for approximately 3.5 years.

             10. Throughout his employment with Defendant BBB, Plaintiff Hess worked in the

BBB location in West Babylon, New York.

             11. During his employment with Defendant BBB, Plaintiff Hess worked as a Sales

Associate and then as a Replenisher.

             12. While working as a Sales Associate, Plaintiff Hess walked the sales floor,

rearranged merchandise, assisted customers and retrieved items from stock.




                                                   2
                                                                                           7074733.1
             Case 1:21-cv-04099-AT Document 1 Filed 05/07/21 Page 3 of 13




             13. While working as a Replenisher, Plaintiff Hess was responsible for restocking the

sales floor. When he was not restocking the sales floor he performed the duties of a Sales

Associate.

             14. Throughout his employment with Defendant BBB, Plaintiff Hess spent most of

his time engaged in physical labor.

             15. Throughout his employment with Defendant BBB, Plaintiff Hess spent at least

25% of his working time engaged in physical labor.

             16. In fact, throughout his employment with Defendant BBB, Plaintiff Hess spent at

least 80% of his working time engaged in physical labor.

             17. Throughout his employment with Defendant BBB, Plaintiff Hess was a manual

worker.

             18. Throughout his employment with Defendant BBB, Plaintiff Hess was paid

approximately $11 an hour.

             19. Throughout his employment with Defendant BBB, Plaintiff Hess was paid bi-

weekly in violation of NYLL § 191(1)(a).

             20. Plaintiff Padilla was employed by Defendant BBB from February 2003 to August

2017.

             21. Throughout her employment with Defendant BBB, Plaintiff Padilla worked in the

BBB location at 410 E 61st Street, New York NY 10065.

             22. During her employment with Defendant BBB, Plaintiff Padilla worked as a Floor

Manager.




                                                 3
                                                                                          7074733.1
          Case 1:21-cv-04099-AT Document 1 Filed 05/07/21 Page 4 of 13




           23. While working in that capacity, Plaintiff Padilla would load and unload bins and

U-boats, assemble and install fixtures, carry items and boxes, iron and steam visuals, break open

and unpack boxes, set up shelves, and place items.

           24. Throughout her employment with Defendant BBB, Plaintiff Padilla spent most of

her time engaged in physical labor.

           25. Throughout her employment with Defendant BBB, Plaintiff Padilla spent at least

25% of her working time engaged in physical labor.

           26. Throughout her employment with Defendant BBB, Plaintiff Padilla was a manual

worker.

           27. Throughout her employment with Defendant BBB, Plaintiff Padilla was paid bi-

weekly in violation of NYLL § 191(1)(a).

                              CLASS ACTION ALLEGATIONS

           28. All Sales Associates employed by Defendant BBB in the State of New York

performed/perform the same duties as Hess.

           29. All Sales Associates employed by Defendant BBB in the State of New York

performed/perform duties similar to those performed by Hess.

           30. All Sales Associates employed by Defendant BBB in the State of New York

had/have the same job description.

           31. All Sales Associates employed by Defendant BBB in the State of New York

spent/spend most of their time engaged in physical labor.

           32. All Sales Associates employed by Defendant BBB in the State of New York

spent/spend at least 25% of their time engaged in physical labor.



                                                4
                                                                                         7074733.1
          Case 1:21-cv-04099-AT Document 1 Filed 05/07/21 Page 5 of 13




           33. All Sales Associates employed by Defendant BBB in the State of New York

were/are manual workers.

           34. All Sales Associates employed by Defendant BBB in the State of New York

were/are paid on a bi-weekly basis.

           35. All Replenishers employed by Defendant BBB in the State of New York

performed/perform the same duties as Hess.

           36. All Replenishers employed by Defendant BBB in the State of New York

performed/perform duties similar to those performed by Hess.

           37. All Replenishers employed by Defendant BBB in the State of New York had/have

the same job description.

           38. All Replenishers employed by Defendant BBB in the State of New York

spent/spend most of their time engaged in physical labor.

           39. All Replenishers employed by Defendant BBB in the State of New York

spent/spend at least 25% of their time engaged in physical labor.

           40. All Replenishers employed by Defendant BBB in the State of New York were/are

manual workers.

           41. All Replenishers employed by Defendant BBB in the State of New York were/are

paid on a bi-weekly basis.

           42. All Store Managers employed by Defendant BBB in the State of New York

performed/perform the same duties as Padilla.

           43. All Store Managers employed by Defendant BBB in the State of New York

performed/perform duties similar to those performed by Padilla.



                                                5
                                                                                     7074733.1
          Case 1:21-cv-04099-AT Document 1 Filed 05/07/21 Page 6 of 13




           44. All Store Managers employed by Defendant BBB in the State of New York

had/have the same job description.

           45. All Store Managers employed by Defendant BBB in the State of New York

spent/spend most of their time engaged in physical labor.

           46. All Store Managers employed by Defendant BBB in the State of New York

spent/spend at least 25% of their time engaged in physical labor.

           47. All Store Managers employed by Defendant BBB in the State of New York

were/are manual workers.

           48. All Store Managers employed by Defendant BBB in the State of New York

were/are paid on a bi-weekly basis.

           49. Plaintiffs bring this action under Rule 23 of the Federal Rules of Civil Procedure,

on behalf of themselves and the following class:

           (a) All Sales Associates who were/are employed by Defendant BBB in the State of
               New York at any time from six years prior to the filing of this complaint to the
               present (the “Sales Associate Class”);

           (b) All Replenishers who were/are employed by Defendant BBB in the State of New
               York at any time from six years prior to the filing of this complaint to the present
               (the “Replenisher Class”); and

           (c) All Store Managers who were/are employed by Defendant BBB in the State of
               New York at any time from six years prior to the filing of this complaint to the
               present (the “Store Manager Class”)(with the Sales Associate Class and the
               Replenisher Class, the “Classes”);

           50. There is diversity of citizenship between at least one class member and Defendant

BBB.

           51. The members of the Classes are so numerous that joinder of all members is

impracticable. The members of the Classes are believed to be in excess of 2,000 individuals.

The precise number of members of the Classes is known to Defendant BBB.
                                              6
                                                                                          7074733.1
           Case 1:21-cv-04099-AT Document 1 Filed 05/07/21 Page 7 of 13




           52. Common questions of law and fact exist as to the Classes that predominate over

any questions only affecting members of the Classes individually, namely: (1) whether the Sales

Associate, Replenisher, and/or Store Manager jobs are “manual worker” positions; (2) whether

the Sales Associate, Replenisher, and/or Store Manager jobs were paid on a bi-weekly basis; and

(3) the damages to which members of the Classes are entitled due to Defendant BBB’s failure to

comply with NYLL § 191(1)(a) and/or NYLL § 198 (1-b).

           53. The Plaintiffs’ claims are typical of the claims of the Classes they seek to

represent. Plaintiffs and the members of the Classes work, or have worked, in the State of New

York for Defendant BBB. Plaintiffs and the members of the Classes have performed similar job

duties and have spent more than 25% of their time engaged in physical labor. The Plaintiffs and

the members of the Classes all enjoy the same statutory rights under NYLL § 191(1)(a) and

NYLL § 198 (1-b).

           54. Plaintiffs will fairly and adequately represent and protect the interests of the

members of the Classes. Plaintiffs understand that as class representatives, they assume a

fiduciary responsibility to the Classes to represent their interests fairly and adequately. Plaintiffs

recognize that as class representatives, they must represent and consider the interests of the

Classes just as they would represent and consider their own interests. Plaintiffs understand that

in decisions regarding the litigation and its possible settlement, they must not favor their own

interests over the Classes. Plaintiffs recognize that any resolution of a class action must be in the

best interest of the Classes.        Plaintiffs understand that in order to provide adequate

representation, they must be informed of developments in litigation, cooperate with class

counsel, and testify at depositions and/or trial.



                                                    7
                                                                                             7074733.1
             Case 1:21-cv-04099-AT Document 1 Filed 05/07/21 Page 8 of 13




             55. Plaintiffs have retained counsel competent and experienced in complex class

actions and employment litigation.

             56. There is no conflict between Plaintiffs and the members of the Classes.

             57. A class action is superior to other available methods for the fair and efficient

adjudication of this litigation. The members of the Classes have been damaged and are entitled

to recovery as a result of Defendant BBB’s violations of NYLL § 191(1)(a) and NYLL § 198 (1-

b). Although the relative damages suffered by the individual members of the Classes are not de

minimis, such damages are small compared to the expense and burden of individual prosecution

of this litigation.   The individual members of the Classes lack the financial resources to

vigorously prosecute individual lawsuits against Defendant BBB to recover, inter alia, liquidated

damages. In addition, class litigation is superior because it will obviate the need for unduly

duplicative litigation that might result in inconsistent judgments about Defendant BBB’s

practices.

             58. This action is properly maintainable as a class action under Federal Rule of Civil

Procedure 23(b)(3) as the questions of law and fact common to the members of the Classes

predominate over any other questions affecting only individual members, and as a class action is

superior to other available methods for fairly and efficiently adjudicating the controversy.

             59. This action is properly maintainable as a class action under Federal Rules of Civil

Procedure 23(b)(1)(A) and 23(b)(1)(B) in that prosecuting separate actions by individual

members of the Classes would create a risk of adjudications with respect to the individual

members of the Classes that may establish incompatible standards of conduct for the parties

opposing the Classes and/or that, as a practical matter, would be dispositive of the interests of the



                                                  8
                                                                                            7074733.1
           Case 1:21-cv-04099-AT Document 1 Filed 05/07/21 Page 9 of 13




other members of the Classes not parties to the individual adjudications or would substantially

impair or impede their ability to protect their interests.

                              FIRST CAUSE OF ACTION
    Plaintiff Hess and members of the Sales Associate Class against Defendant BBB for
                           violations of NYLL §§ 191 and 198

            60. Plaintiffs repeat and reallege the following allegations as if set forth at length

herein.

            61. Plaintiff Hess and the members of the Sales Associate Class were/are employed

by Defendant BBB.

            62. Plaintiff Hess and the members of the Sales Associate Class spent/spend most of

their time engaged in physical labor.

            63. Plaintiff Hess and the members of the Sales Associate Class spent/spend at least

25% of their time engaged in physical labor.

            64. Plaintiff Hess and the members of the Sales Associate Class were/are manual

workers as defined by the NYLL.

            65. Plaintiff Hess and the members of the Sales Associate Class were/are entitled to

be paid on a weekly basis and no later than seven days after the workweek in which the wages

were/are earned.

            66. Defendant BBB willfully failed to pay Plaintiff Hess and the members of the

Sales Associate Class as frequently as required by NYLL § 191.

            67. Defendant BBB willfully failed to pay wages to Plaintiff Hess and the members

of the Sales Associate Class within seven days after the end of each workweek in which wages

were earned as required by NYLL § 191.



                                                   9
                                                                                          7074733.1
            Case 1:21-cv-04099-AT Document 1 Filed 05/07/21 Page 10 of 13




                68. Due to Defendant BBB’s violations of the NYLL, Plaintiff Hess and the members

of the Sales Associate Class are entitled to recover from Defendant BBB liquidated damages,

reasonable attorneys’ fees, costs, and pre-judgment and post-judgment interest.

                69. Due to Defendant BBB’s violations of the NYLL, Plaintiff Hess and the members

of the Classes have been damaged in an amount in excess of $5,000,000.

                            SECOND CAUSE OF ACTION
Plaintiff Hess and members of the Replenisher Class against Defendant BBB for violations
                                of NYLL §§ 191 and 198

          70.      Plaintiffs repeat and reallege the following allegations as if set forth at length

herein.

          71.      Plaintiff Hess and the members of the Replenisher Class were/are employed by

Defendant BBB.

          72.      Plaintiff Hess and the members of the Replenisher Class spent/spend most of their

time engaged in physical labor.

          73.      Plaintiff Hess and the members of the Replenisher Class spent/spend at least 25%

of their time engaged in physical labor.

          74.      Plaintiff Hess and the members of the Replenisher Class were/are manual workers

as defined by the NYLL.

          75.      Plaintiff Hess and the members of the Replenisher Class were/are entitled to be

paid on a weekly basis and no later than seven days after the workweek in which the wages

were/are earned.

          76.      Defendant BBB willfully failed to pay Plaintiff Hess and the members of the

Replenisher Class as frequently as required by NYLL § 191.



                                                   10
                                                                                             7074733.1
            Case 1:21-cv-04099-AT Document 1 Filed 05/07/21 Page 11 of 13




          77.   Defendant BBB willfully failed to pay wages to Plaintiff Hess and the members

of the Replenisher Class within seven days after the end of each workweek in which wages were

earned as required by NYLL § 191.

          78.   Due to Defendant BBB’s violations of the NYLL, Plaintiff Hess and the members

of the Replenisher Class are entitled to recover from Defendant BBB liquidated damages,

reasonable attorneys’ fees, costs, and pre-judgment and post-judgment interest.

          79.   Due to Defendant BBB’s violations of the NYLL, Plaintiff Hess and the members

of the Classes have been damaged in an amount in excess of $5,000,000.

                              THIRD CAUSE OF ACTION
   Plaintiff Padilla and members of the Store Manager Class against Defendant BBB for
                            violations of NYLL §§ 191 and 198

          80.   Plaintiffs repeat and reallege the following allegations as if set forth at length

herein.

          81.   Plaintiff Padilla and the members of the Store Manager Class were/are employed

by Defendant BBB.

          82.   Plaintiff Padilla and the members of the Store Manager Class spent/spend most of

their time engaged in physical labor.

          83.   Plaintiff Padilla and the members of the Store Manager Class spent/spend at least

25% of their time engaged in physical labor.

          84.   Plaintiff Padilla and the members of the Store Manager Class were/are manual

workers as defined by the NYLL.

          85.   Plaintiff Padilla and the members of the Store Manager Class were/are entitled to

be paid on a weekly basis and no later than seven days after the workweek in which the wages

were/are earned.

                                                11
                                                                                          7074733.1
          Case 1:21-cv-04099-AT Document 1 Filed 05/07/21 Page 12 of 13




       86.      Defendant BBB willfully failed to pay Plaintiff Padilla and the members of the

Store Manager Class as frequently as required by NYLL § 191.

       87.      Defendant BBB willfully failed to pay wages to Plaintiff Padilla and the members

of the Store Manager Class within seven days after the end of each workweek in which wages

were earned as required by NYLL § 191.

       88.      Due to Defendant BBB’s violations of the NYLL, Plaintiff Padilla and the

members of the Store Manager Class are entitled to recover from Defendant BBB liquidated

damages, reasonable attorneys’ fees, costs, and pre-judgment and post-judgment interest.

       89.      Due to Defendant BBB’s violations of the NYLL, Plaintiff Hess and the members

of the Classes have been damaged in an amount in excess of $5,000,000.

                                     PRAYER FOR RELIEF

             WHEREFORE, Plaintiffs, individually and on behalf of all other similarly situated

persons, respectfully request that the Court grant the following relief:

             a) Certification of this case as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure;

             b) Designation of Plaintiff(s) as representatives of the Classes and counsel of record

as class counsel;

             c) On the first cause of action, liquidated damages, reasonable attorneys’ fees, costs,

and pre-judgment and post-judgment interest;

             d) On the second cause of action, liquidated damages, reasonable attorneys’ fees,

costs, and pre-judgment and post-judgment interest;

             e) On the third cause of action, liquidated damages, reasonable attorneys’ fees, costs,

and pre-judgment and post-judgment interest;

                                                 12
                                                                                            7074733.1
        Case 1:21-cv-04099-AT Document 1 Filed 05/07/21 Page 13 of 13




         f) Liquidated damages permitted pursuant to the NYLL;

         g) Statutory damages permitted pursuant to NYLL;

         h) Prejudgment interest;

         i) Post-Judgment interest;

         j) Reasonable attorneys’ fees and costs of the action; and

         k) Such other relief as this Court shall deem just and proper.

                                       JURY DEMAND
      Plaintiffs demand a trial by jury on all claims properly triable by a jury.

Dated: Huntington, New York
       May 7, 2021
                                             Respectfully Submitted,

                                             MOSER LAW FIRM, P.C.

                                             By:
                                                     Steven J. Moser, Esq.
                                                     Paul A. Pagano, Esq.
                                                     Attorneys for Plaintiffs
                                                     5 East Main Street
                                                     Huntington, NY 11743
                                                     (516) 671-1150
                                                     paul.pagano@moserlawfirm.com




                                               13
                                                                                    7074733.1
